DETAILED ACTION
Status of the Claims
Claims 1 and 87-99 are currently pending.
Claims 90-96 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1, 87-89, and 97-99 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1, 87-89, and 97-99) in the reply filed on 08/22/2022 is acknowledged.
Claims 90-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/22/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 87-89, and 97-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the solid support" in step (b)(ii).  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the metes and bounds of the claim are unascertainable.
Claims 87-89 and 97-99 depend from claim 1 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 97 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 97 recites the limitation “each biological target from the set of biological targets comprises a polypeptide”, however, this limitation is also in independent claim 1, from which claim 97 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Thisted et al.
Claims 1, 87-88, and 97-99 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thisted et al. (U.S. PGPub 2008/0305957 A1, cited in IDS of 12/20/2021).  
Regarding claims 1 and 97-99, Thisted teaches a method for assaying interactions between a set of biological targets from a biological sample and a library of small molecule ligands, comprising:
(a) providing the library of small molecule ligands immobilized on a plurality of solid supports (e.g. the “molecular targets” are immobilized on solid supports as per para 0171), wherein each solid support from the plurality of solid supports only contains a plurality of the same small molecule ligand (e.g. the “molecular targets” as per para 0152 and the Examples) and associated nucleic acid coding tags containing the same barcode sequence which identifies the small molecule ligand immobilized on said solid support (e.g. “identifier oligonucleotides” as per para 0152 and the Examples);
(b) contacting:
(i) the set of biological targets, wherein each biological target from the set of biological targets comprises a polypeptide and is associated directly or indirectly with a nucleic acid recording tag that comprises a unique molecular identifier (UMI) and/or a barcode sequence identifying the associated biological target, with (ii) the library of the small molecule ligands immobilized on the solid support;
(c) following binding of one or more biological targets to one or more small molecule ligands (e.g. as per Fig. 4), allowing transfer of identifying information between:
(i) the recording tag associated with each biological target that binds to the one or more small molecule ligands (e.g. as per Fig. 4), and
(ii) the coding tag(s) associated with the one or more small molecule ligands, wherein the transfer of identifying information generates an extended recording tag and/or an extended coding tag (e.g. as per Fig. 4); and
(d) analyzing the extended recording tag and/or the extended coding tag by nucleic acid sequencing to obtain the identifying information regarding the one or more small molecule ligands and the identifying information regarding the one or more biological targets, thereby assaying the interactions between the set of biological targets and the library of small molecule ligands (e.g. as per Fig. 4) and creating a biological target-ligand binding matrix having size of at least 102 (e.g. as per para 0013 and/or 0046).
Regarding claims 87-89, Thisted teaches the above, wherein each biological target from the set of biological targets is covalently linked to the nucleic acid recording tag and a mRNA or cDNA polynucleotide, which encodes the biological target, and wherein a cleavage site for a restriction enzyme is present between the mRNA or cDNA polynucleotide and the nucleic acid recording tag attached to the biological target (e.g. using mRNA display methods to prepare the libraries as per Example 2).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675